Title: Bernard Peyton to Thomas Jefferson, 2 March 1818
From: Peyton, Bernard
To: Jefferson, Thomas


                    
                        Dear sir
                        Richd
2 March 1818
                    
                    I received yester the Plough & Box of Seed of which you spoke in your letter & will Ship them tomorrow to their different points of destination with all possible care.   I received many days since a Bill of Lading from Matthew Carey of Philadelphia for a Box of Books to your address which has never yet reached me, owing I suppose to the Ice in the Delaware, when it does, it shall be  forwarded without loss of time.
                    I am pleased at every opportunity to render you a service.
                    
                        With great respect & esteem Your very Obd: Servt:
                        Bernard Peyton
                    
                